UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4815


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY GLENN TOOHEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. W. Earl Britt, Senior
District Judge. (4:12-cr-00046-BR-1)


Submitted:   February 28, 2013            Decided:   March 15, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arza Feldman, Steven A. Feldman, FELDMAN AND FELDMAN, Union
Dale, New York, for Appellant. Jennifer P. May-Parker, Stephen
Aubrey West, Assistant United States Attorneys, Felice McConnell
Corpening, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jeffrey        Glenn        Toohey          pled    guilty           to    aiding       and

abetting identity theft, 18 U.S.C. §§ 1028(a)(7), (c)(3)(A), 2

(2006);    aiding          and   abetting         access          device    fraud,         18    U.S.C.

§§ 1029(a)(2),           2    (2006);       two       counts       of     aggravated            identity

theft,    18        U.S.C.       §   1028A        (2006);          bank     fraud,         18     U.S.C.

§ 1344(1), (2) (2006); and conspiracy to present false claims,

18    U.S.C.       § 287     (2006).        He     received         an    aggregate            sentence,

within     the        advisory         Guidelines               range,         of        125     months’

imprisonment.

               On appeal, Toohey argues the sentencing court erred in

overruling         his     objection       to     a       leadership       enhancement           and    in

failing to address his argument for a military service departure

under U.S. Sentencing Guidelines Manual § 5H1.11 (2011).                                             While

acknowledging the appellate waiver in his opening brief, Toohey

maintains      that        the   waiver         was       not     knowing,      intelligent,            or

voluntary.          The Government moves to dismiss the appeal, asking

this court to enforce Toohey’s appellate waiver.                                     Toohey opposes

the    motion,        reiterating           his       position          that        the    waiver       is

unenforceable.           We grant the Government’s request and dismiss.

               A    defendant        may    waive         the     right    to       appeal      if   that

waiver is knowing and intelligent.                          United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                              Generally, if the district

court fully questions a defendant regarding the waiver of his

                                                      2
right to appeal during the plea colloquy performed in accordance

with    Fed.       R.    Crim.       P.       11,    the       waiver       is     both      valid    and

enforceable.            United States v. Johnson, 410 F.3d 137, 151 (4th

Cir.    2005).           However,         a    district          court’s         failure      to     abide

strictly      by    the       requirements           of       Rule    11    will      not    render    an

appeal waiver unenforceable if the record indicates that the

defendant otherwise understood its significance.                                        United States

v. General, 278 F.3d 389, 400–01 (4th Cir. 2002).                                        The question

of whether a defendant validly waived his right to appeal is a

question of law that we review de novo.                                United States v. Blick,

408 F.3d 162, 168 (4th Cir. 2005).

              After        reviewing           the        record,          Toohey’s         brief,    the

Government’s        motion,         and       Toohey’s         response,         we    conclude       that

Toohey    voluntarily,              knowingly,            and    intelligently              waived     his

right    to    appeal         his    sentence        and        that    the      appeal      waiver    is

enforceable         against         him.            Although           Toohey         challenges      the

enforceability           of    the    waiver,            he    does     not      dispute      that     the

claims he raises on appeal fall within the scope of the waiver.

Accordingly,            because      Toohey’s            valid       and      enforceable          appeal

waiver precludes this appeal, we dismiss it.                                      We dispense with

oral    argument         because         the    facts          and     legal       contentions        are

adequately         presented        in    the       materials          before      this      court     and

argument would not aid the decisional process.

                                                                                              DISMISSED

                                                     3